Exhibit 10.3
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (the “Agreement”), dated as of November 11, 2009, is made
by and between [________] (the “Stockholder”), and Churchill Downs Incorporated,
a Kentucky corporation (“Parent”).  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Merger Agreement (as defined below).
 
WHEREAS, concurrently herewith, Parent, Tomahawk Merger Corp., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Tomahawk
Merger LLC, a single member Delaware limited liability company and wholly owned
subsidiary of Parent (“Merger LLC”) and Youbet.com, Inc., a Delaware corporation
(the “Company”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (for purposes of this definition, substantially in the form
provided to the Stockholder prior to the Stockholder’s execution hereof and as
may hereafter be amended in a manner not materially adverse to the Stockholder
(provided that any reduction in the Exchange Ratio or reduction in the Per Share
Cash Consideration payable in the Merger to the Stockholder shall be deemed an
amendment materially adverse to the Stockholder), the “Merger Agreement”),
providing for the merger of Merger Sub with and into the Company, with the
Company continuing as the Surviving Corporation, and as soon as reasonably
practicable thereafter, the Surviving Corporation will merge with and into
Merger LLC, upon the terms and subject to the conditions set forth in the Merger
Agreement (the “Merger”);
 
WHEREAS, as of the date hereof, the Stockholder owns, beneficially or of record,
or has complete investment authority over, and has (or upon exercise or exchange
of a convertible security will have), except as set forth on Schedule A hereto,
the power to vote and dispose of the number of shares of Company Common Stock
set forth on Schedule A hereto (the “Owned Shares” and, together with any
securities issued or exchanged with respect to such shares of Company Common
Stock during the term of this Agreement upon any recapitalization,
reclassification, merger, consolidation, spin-off, partial or complete
liquidation, stock dividend, split-up or combination of the securities of the
Company or any other change in the Company’s capital structure or securities of
which such Stockholder acquires beneficial or record ownership after the date
hereof and prior to the termination hereof, whether by purchase, acquisition or
upon exercise of options, warrants, conversion of other convertible securities
or otherwise, collectively referred to herein as, the “Covered Shares”); and
 
WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, Parent has required that the Stockholder agree, and in order to
induce Parent to enter into the Merger Agreement, the Stockholder has agreed, to
enter into this Agreement with respect to the Covered Shares and certain other
matters as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
VOTING AGREEMENT


Section 1.1                      Voting Agreement.  The Stockholder hereby
irrevocably and unconditionally covenants and agrees that during the Voting
Period (as defined below), at any meeting of the stockholders of the Company
(whether annual or special), however called, or at any adjournment or
postponement thereof or in any other circumstances (including an action by
written consent) upon which a vote or other approval is sought with respect to
any of the matters referred to in clause (ii) below, the Stockholder shall (i)
when a meeting is held, appear at such meeting or otherwise cause the Covered
Shares as to which the Stockholder controls the right to vote to be counted as
present thereat for the purpose of establishing a quorum, and (ii) vote (or
cause to be voted) in person or by proxy the Covered Shares as to which the
Stockholder controls the right to vote (A) in favor of the adoption of the
Merger Agreement and the transactions contemplated by the Merger Agreement, (B)
in favor of the approval of any other matter to be approved by the stockholders
of the Company in connection with the Merger, the adoption of the Merger
Agreement and the transactions contemplated by the Merger Agreement, (C) against
any extraordinary corporate transaction (other than the Merger), such as a
merger, consolidation, business combination, tender or exchange offer,
reorganization, recapitalization, liquidation, sale or transfer of all or
substantially all of the assets or securities of the Company and any of its
subsidiaries (other than pursuant to the Merger) or any other Alternative
Transaction, (D) against any amendment of the Company’s certificate of
incorporation or by-laws other than as permitted by the Merger Agreement, (E) in
a manner that is not inconsistent with the publicly stated position or
recommendation of Parent (but only to the extent Parent publicly states a
position or recommendation) with respect to any other proposal, action or
transaction involving the Company or any of its Subsidiaries, which amendment or
other proposal, action or transaction would reasonably be expected to in any
manner impede, frustrate, prevent or nullify the Merger Agreement, the Company
Stockholder Approval, the Merger or any of the other transactions contemplated
by the Merger Agreement or change in any manner the voting rights of any class
of the Company’s capital stock, and (F) against any extraordinary dividend,
distribution or recapitalization by the Company or change in the capital
structure of the Company (other than pursuant to or as permitted by the Merger
Agreement).  For the purposes of this Agreement, “Voting Period” shall mean the
period commencing on the date hereof and ending immediately prior to any
termination of this Agreement in accordance with its terms pursuant to
Section 5.1 hereof.  The Stockholder further agrees not to commit or agree to
take any action inconsistent with the foregoing.
 
Section 1.2                      Grant of Proxy.  In order to secure the
performance of Stockholder’s obligations under this Agreement, the Stockholder
hereby revokes any and all previous proxies granted with respect to the Covered
Shares and irrevocably grants to, and appoints, Parent and each executive
officer of Parent, and any other individual designated in writing by Parent, as
such Stockholder’s proxy and attorney-in-fact (with full power of substitution),
for and in its name, place and stead, to be counted as present, vote, express
consent or dissent or otherwise to act on behalf of such Stockholder with
respect to the Covered Shares in the manner contemplated by Section 1.1 during
the Voting Period.  The Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon the Stockholder’s execution
and delivery of this Agreement.  The Stockholder hereby affirms that the
irrevocable proxy set forth in this Section 1.2 is given in connection with the
execution of the Merger Agreement, and that such irrevocable proxy is given to
secure the performance of the duties of the Stockholder under this
Agreement.  Except as provided for in the last sentence of this Section 1.2, the
Stockholder hereby (i) affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked and (ii) ratifies and
confirms all that the proxies appointed hereunder may lawfully do or cause to be
done by virtue hereof.  Notwithstanding any other provisions of this Agreement,
the irrevocable proxy granted hereunder shall automatically terminate upon the
termination of this Agreement without any notice or other action by any person.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3                      Waiver of Appraisal Rights.  The Stockholder
hereby irrevocably and unconditionally waives, and agrees not to assert or
perfect, any rights of appraisal, dissenters’ rights or similar rights that such
Stockholder may have in connection with the Merger.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent hereby represents and warrants to each Stockholder as follows:
 
Section 2.1                      Valid Existence.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Kentucky and has the requisite corporate power and authority to carry on its
business as it is now being conducted.
 
Section 2.2                      Authority Relative to This Agreement.  Parent
has all necessary corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
authorized, executed and delivered by Parent and, assuming the due execution and
delivery by the Stockholder, constitutes a legal, valid and binding obligation
of Parent, enforceable against Parent in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to creditors rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
 
Section 2.3                      No Conflicts.
 
(a)           The execution and delivery of this Agreement by Parent does not,
and the performance of Parent’s obligations under this Agreement and the
consummation by Parent of the transactions contemplated hereby will not, (i)
conflict with or violate any law, rule, regulation, order, judgment or decree
applicable to Parent or any of Parent’s properties or assets, (ii) contravene or
conflict with the articles of incorporation or the bylaws of Parent or (iii)
result in any violation or the breach of, or constitute a default under, or give
rise to any right of termination, cancellation or acceleration or any payments
under, or result in a loss of a benefit or in the creation or imposition of an
Encumbrance under, any of the terms, conditions or provisions of any contract,
note, lease, mortgage, indenture, license or other instrument to which Parent is
a party, except for conflicts, violations, breaches or defaults that would not
impair the ability of Parent to perform its obligations hereunder or prevent or
delay the consummation of the transactions contemplated by this Agreement.
 
(b)           Except for the applicable requirements of the Exchange Act, no
filing or notification with, and no permit, authorization, consent or approval
of, any Governmental Entity is necessary on the part of Parent for the execution
and delivery of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby, except where the failure to obtain such
permits, authorizations, consents or approvals, or to make such filings or
notifications, would not impair the ability of Parent to perform its obligations
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
OF THE STOCKHOLDER
 
The Stockholder hereby represents and warrants to Parent as follows:
 
Section 3.1                      Authority Relative To This Agreement.  If the
Stockholder is a natural person, the Stockholder has the capacity to execute and
deliver this Agreement, to perform the Stockholder’s obligations hereunder and
to consummate the transactions contemplated hereby.  If the Stockholder is other
than a natural person, the Stockholder (a) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and (b)
has all necessary organizational power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by the Stockholder and, assuming the due authorization,
execution and delivery by Parent, constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, moratorium or other similar laws relating to creditors rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
Section 3.2                      No Conflicts.
 
(a)           The execution and delivery of this Agreement by the Stockholder do
not, and the performance of the Stockholder’s obligations under this Agreement
and the consummation by the Stockholder of the transactions contemplated hereby
will not, (i) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to the Stockholder, the Covered Shares or any of
the Stockholder’s properties or assets, (ii) if such Stockholder is other than a
natural person, contravene or conflict with the certificate of incorporation or
the bylaws or other organizational documents of such Stockholder or (iii) result
in any violation or the breach of, or constitute a default under, or give rise
to any right of termination, cancellation or acceleration or any payments under,
or result in a loss of a benefit or in the creation or imposition of an
Encumbrance under, any of the terms, conditions or provisions of any contract,
note, lease, mortgage, indenture, license or other instrument to which the
Stockholder is a party, except for conflicts, violations, breaches or defaults
that would not impair the ability of the Stockholder to perform such
Stockholder’s obligations hereunder or prevent or delay the consummation of the
transactions contemplated by this Agreement.
 
(b)           Except for the applicable requirements of the Exchange Act, no
filing or notification with, and no permit, authorization, consent or approval
of, any Governmental Entity is necessary on the part of the Stockholder for the
execution and delivery of this Agreement, except where the failure to obtain
such permits, authorizations, consents or approvals, or to make such filings or
notifications, would not impair the ability of such Stockholder to perform such
Stockholder’s obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.3                      Ownership Of Shares.  As of the date hereof,
except as set forth in Schedule A hereto, the Stockholder has good and valid and
marketable title to and is the record or beneficial owner of the Owned Shares
set forth opposite the Stockholder’s name on Schedule A hereto free and clear of
all pledges, liens, proxies, claims, charges, security interests, preemptive
rights, voting trusts, voting agreements, options, rights of first offer or
refusal and any other encumbrances, restrictions or arrangements whatsoever with
respect to the ownership, transfer or other voting of the Owned Shares.  Except
as set forth in Schedule A hereto, the Stockholder has full and unrestricted
power to dispose of and vote all of, and has not granted any proxy inconsistent
with this Agreement that is still effective with respect to, the Owned
Shares.  The Stockholder does not own, beneficially or of record, any shares of
capital stock of the Company or securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company, other than the Covered
Shares.  As of the date hereof, no proceedings are pending which, if adversely
determined, will have a material adverse effect on any ability to vote or
dispose of any of the Covered Shares.
 
Section 3.4                      Stockholder Has Adequate Information.  The
Stockholder is a sophisticated investor with respect to the Covered Shares and
has independently and without reliance upon Parent and based on such information
as the Stockholder has deemed appropriate, made such Stockholder’s own analysis
and decision to enter into this Agreement.  The Stockholder acknowledges that
Parent has not made nor makes to the Stockholder any representation or warranty,
whether express or implied, of any kind or character in connection with this
Agreement except as expressly set forth in this Agreement.
 
Section 3.5                      No Setoff.  To the knowledge of the
Stockholder, there are no legal or equitable defenses or counterclaims that have
been or may be asserted by or on behalf of the Company, as applicable, to reduce
the amount of the Covered Shares or affect the validity or enforceability of
this Agreement.
 
Section 3.6                      Finder’s Fees.  Except as disclosed pursuant to
the Merger Agreement, no investment banker, broker, finder or other intermediary
is entitled to a fee or commission from Parent, Merger Sub or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of the Stockholder.
 
Section 3.7                      No Other Representations or Warranties.  Except
for the representations and warranties expressly contained in this Article III,
the Stockholder makes no express or implied representation or warranty with
respect to such Stockholder, the Covered Shares, or otherwise.
 
ARTICLE IV.
COVENANTS OF THE STOCKHOLDER
 
The Stockholder hereby covenants and agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.1                      No Transfer.
 
(a)           Other than pursuant to the terms of this Agreement or the Merger
Agreement, without the prior written consent of Parent or as otherwise provided
in this Agreement, during the term of this Agreement, the Stockholder hereby
agrees to not, directly or indirectly, (i) grant any proxies, options, rights of
first offer or refusal or power of attorney or enter into any voting trust or
other agreement or arrangement with respect to, or restricting the voting of,
any Covered Shares, (ii) enter into a swap or any other agreement or any
transaction that transfers, in whole or in part, the economic consequence of
ownership of any Covered Shares or (iii) sell, pledge, assign, transfer, tender,
exchange, offer, encumber or otherwise dispose of (including by merger or
consolidation), or enter into any contract, option or other arrangement or
understanding with respect to the direct or indirect assignment, transfer,
tender, exchange, offer, encumbrance or other disposition of (including by
merger or consolidation) (each, a “Transfer”), any Covered Shares.  Any action
taken or attempted to be taken in violation of the preceding sentence will be
null and void.  The Stockholder further agrees to authorize and request Parent
and the Company to notify the Company’s transfer agent that there is a stop
transfer order consistent herewith with respect to the Covered Shares and that
this Agreement places limits on the voting of the Covered
Shares.  Notwithstanding the foregoing or anything to the contrary set forth in
this Agreement, the Stockholder may Transfer any or all of the Covered Shares
(i) by will, or by operation of law, in which case this Agreement shall, to the
extent permitted by Law, bind the transferee, or (ii) to affiliates, trusts and
charitable organizations, so long as the transferee, prior to such Transfer
executes a counterpart of this Agreement (with such modifications as Parent may
reasonably request solely to reflect such Transfer) and agrees to be bound by
its terms.
 
(b)           The Stockholder hereby covenants and agrees that for a period of
90 days following the Effective Time (the “Lock-Up Period”), such Stockholder
shall not Transfer or consent to any Transfer of, any shares of Parent Common
Stock received by such Stockholder in the Merger with respect to the Covered
Shares, or any interest therein, or enter into any contract, option or other
arrangement or understanding with respect to the direct or indirect Transfer of,
any shares of Parent Common Stock received by such Stockholder in the Merger
with respect to the Covered Shares or any interest therein to any Person (other
than Parent); provided, however, that the Stockholder may participate during the
Lock-Up Period with respect to its shares of Parent Common Stock in any merger,
tender offer or other business combination or other transaction, in each case,
which the Board of Directors of Parent has recommended to Parent’s stockholders;
provided, further, that after the Effective Time and during the Lock-Up Period,
the Stockholder may Transfer any or all of the shares of Parent Common Stock
received by such Stockholder in the Merger with respect to the Covered Shares
(i) by will, or by operation of law, in which case this Section 4.1(b) shall, to
the extent permitted by Law, bind the transferee until the expiration of the
Lock-Up Period, or (ii) to affiliates, trusts and charitable organizations, so
long as the transferee, prior to such Transfer executes a counterpart of this
Agreement (with such modifications as Parent may reasonably request solely to
reflect such Transfer) and agrees to be bound by its terms (including this
Section 4.1(b)).  The Stockholder hereby agrees that, in order to ensure
compliance with the restrictions referred to herein, Parent may issue
appropriate stop transfer instructions to its transfer agent in respect of the
Stockholder’s Parent Common Stock.  Parent agrees that it will cause any stop
transfer instructions imposed pursuant to this Section 4.1(b) to be lifted, and
any legended certificates of Parent Common Stock delivered to the Stockholder
pursuant to the Merger Agreement to be replaced with certificates not bearing
such legend, promptly following the termination of the Lock-Up Period. The
restrictions on transfer provided in this Section 4.1(b) shall be in addition to
any restrictions on transfer of the Parent Common Stock imposed by any
applicable Laws.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.2                      Public Announcement.  The Stockholder shall
consult with Parent before issuing any press releases or otherwise making any
public statements with respect to the transactions contemplated herein, in such
Stockholder’s capacity as a stockholder of the Company, except as may be
required by applicable Law.  The Stockholder hereby consents to disclosure in
the Registration Statement and the Proxy Statement (including all documents and
schedules filed with the SEC) and press releases with respect to the Merger in
accordance with the Merger Agreement, of the identity of the Stockholder and
ownership of the Covered Shares and the nature of such Stockholder’s
commitments, arrangements and understandings pursuant to this Agreement.
 
Section 4.3                      Additional Shares.  The Stockholder shall
promptly notify Parent of the number of any new Covered Shares acquired by the
Stockholder, if any, after the date hereof.  Any such shares shall be
automatically subject to the terms of this Agreement as though owned by the
Stockholder on the date hereof.
 
Section 4.4                      No Restraint on Officer or Director Action;
Etc.  Notwithstanding anything to the contrary herein, Parent hereby
acknowledges and agrees that no provision in this Agreement shall limit or
otherwise restrict the Stockholder with respect to any act or omission that the
Stockholder may undertake or authorize in such Stockholder’s capacity as a
director or officer of the Company or any subsidiary thereof, including any vote
that such individual may make as a director of the Company with respect to any
matter presented to the Company’s board of directors.  The Stockholder has
executed this Agreement solely in such Stockholder’s capacity as the record
and/or beneficial owner of the Covered Shares and no action taken by the
Stockholder in such Stockholder’s capacity as a director or officer of the
Company or any subsidiary thereof shall be deemed to constitute a breach of any
provision of this Agreement.
 


ARTICLE V.
MISCELLANEOUS
 
Section 5.1                      Termination.  This Agreement and all of its
provisions shall terminate upon the earlier of (i) the Effective Time, (ii) the
termination of the Merger Agreement in accordance with its terms, (iii) written
notice of termination of this Agreement by Parent to the Stockholder or (iv) any
amendment or modification to the Merger Agreement that results in a reduction in
the Exchange Ratio or a reduction in the Per Share Cash Consideration or any
other amendment or modification of the Merger Agreement that is in any manner
materially adverse to the Stockholder (such date of termination, the
“Termination Date”), except that the provisions of Section 4.1(b) and Article V
shall survive any such termination of this Agreement; provided, that no such
termination shall relieve any party of liability for a willful breach hereof
prior to termination.
 
Section 5.2                      Survival of Representations and
Warranties.  The respective representations and warranties of the Stockholder
and Parent contained herein shall not be deemed waived or otherwise affected by
any investigation made by the other party hereto.  The representations and
warranties contained herein shall expire with, and be terminated and
extinguished upon, consummation of the Merger or termination of this Agreement
pursuant to Section 5.1, and thereafter no party hereto shall be under any
liability whatsoever with respect to any such representation or warranty.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.3                      Fees And Expenses.  Except as otherwise
provided herein or as set forth in the Merger Agreement, all costs and expenses
incurred in connection with the transactions contemplated by this Agreement
shall be paid by the party incurring such costs and expenses.
 
Section 5.4                      Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, one day after being delivered to a nationally recognized overnight
courier or on the business day received (or the next business day if received
after 5 p.m. local time or on a weekend or day on which banks are closed) when
sent via facsimile (with a confirmatory copy sent by overnight courier) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
if to Parent:
 
Churchill Downs Incorporated
700 Central Avenue
Louisville, Kentucky 40208
Telecopy: (502) 636-4548
Attention: General Counsel
 
with copies to:
 
Sidley Austin LLP
One South Dearborn
Chicago, Illinois  60603
Telecopy:  (312) 853-7036
Attention:      Brian J. Fahrney
Matthew G. McQueen


if to the Stockholder:
 
At the address and facsimile number, and with copies, as set forth on Schedule A
hereto.

 
Additionally, any notice delivered to any party hereto shall also be given to
the Company in accordance with this Section 5.4 at:
 
Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
Telecopy:  (818) 668-2101
Attention: General Counsel
 
 
 

--------------------------------------------------------------------------------

 


with copies to:
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Telecopy:  (312) 862-2200
Attention:      Jon A. Ballis, P.C.
James S. Rowe
Theodore A. Peto


Section 5.5                      Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other terms, conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement may be consummated as originally contemplated to the fullest extent
possible.
 
Section 5.6                      Entire Agreement; Assignment.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof.  This Agreement shall not be assigned (whether pursuant
to a merger, by operation of law or otherwise) without the prior written consent
of the other party, except that Parent may assign all or any of its rights and
obligations hereunder to an affiliate; provided, however, that no such
assignment shall relieve the assigning party of its obligations hereunder if
such assignee does not perform such obligations.
 
Section 5.7                      Amendment.  This Agreement may be amended by
the parties at any time prior to the Effective Time.  This Agreement may not be
amended except by an instrument in writing signed by each of the parties hereto.
 
Section 5.8                      Waiver.  At any time prior to the Effective
Time, the parties hereto may (i) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and/or (iii) waive compliance with any of the
covenants, agreements or conditions contained herein which may legally be
waived.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.
 
Section 5.9                      Parties in Interest.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.  However, if after the execution hereof and before the
Termination Date the Stockholder should die or become incapacitated, this
Agreement shall be binding on the Stockholder’s estate or other legal
representative.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.10                    Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
 
Section 5.11                    Specific Performance; Submission To
Jurisdiction.  (a) The parties agree that irreparable damage would occur if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that each
of the parties shall be entitled (in addition to any other remedy that may be
available to it, including monetary damages) to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state and federal courts located within the State of Delaware).  The
parties further agree that no party to this Agreement shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 5.11 and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.  In addition, each of the parties irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state and federal courts located within the State of
Delaware).  Each of the parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of the parties hereby irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 5.11,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable Law, any claim that (A) the suit,
action or proceeding in such court is brought in an inconvenient forum, (B) the
venue of such suit, action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.  Parent and
the Stockholder hereby consent to service being made through the notice
procedures set forth in Section 5.4 and agree that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in Section
5.4 shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.11(b).
 
Section 5.12                    Other Voting Agreements.  Parent represents and
warrants to the Stockholder that each of the voting agreements that Parent is
entering into with each of the Company’s directors (the “Company Director Voting
Agreements”) and other stockholders of the Company in connection with the Merger
Agreement (collectively with the Company Director Voting Agreements, the “Other
Voting Agreements”) are substantially in the form of this Agreement, with the
exception of (i) Section 4.5 (Other Obligations) of the Other Voting Agreements
(other than the other Company Director Voting Agreements), which is not included
in this Agreement, (ii) the information set forth on Schedule A of each of the
Other Voting Agreements, and (iii) the third recital and penultimate sentence of
Section 1.1 of the Voting Agreement between Parent and Lloyd I. Miller, III (the
“Miller Voting Agreement”), each of which is not included in this Agreement or
any of the Other Voting Agreements (other than the Miller Voting
Agreement).  Parent further agrees that it will not make any amendment or
modification to, or waive any provision of, any of the Other Voting Agreements
without offering to also make such amendment, modification or waiver to this
Agreement.
 
Section 5.13                    Interpretation.  Headings of the Articles and
Sections of this Agreement are for convenience of the parties only and shall be
given no substantive or interpretive effect whatsoever.   The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
 
Section 5.14                    Counterparts.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties (which may be effected by
facsimile or other electronic transmission).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.15                    Further Assurances.  From time to time, at the
request of another party and without further consideration, each party hereto
shall take such reasonable further action as may be reasonably necessary to
confirm and assure the rights and obligations set forth in this Agreement or to
consummate and make effective the transactions contemplated by this Agreement.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Parent and the Stockholder have caused this Agreement to be
duly executed on the date hereof.
 




 
CHURCHILL DOWNS INCORPORATED
   
By:
   
Name:
 
Title:
       
[STOCKHOLDER]
             
Name:
   



 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Set forth below is a schedule identifying each of the directors of Youbet.com,
Inc. who entered into voting agreements with Churchill Downs Incorporated, the
number of their shares of Youbet.com, Inc. common stock governed by the
agreement as of the date of the agreement, and any exceptions to title:


 
Name and Contact Information for
Stockholder
 
Shares of Common Stock
 
Securities Convertible or
Exercisable or
Exchangeable for
Common Stock
 
Gary Adelson
c/o Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
37,500
196,564
Raymond C. Anderson
c/o Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
0
65,064
Michael Brodsky
c/o New World Opportunity
Partners I, L.P.
1603 Orrington Avenue, Suite 1600
Evanston, IL 60201
2,000
1,026,500
James Edgar
1007 West Nevada St.
Urbana, IL 61801
10,000
246,564
David Goldberg
c/o Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
0
1,050,000
F. Jack Liebau
c/o Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
165,000
621,564
Michael D. Sands
c/o Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
22,500
100,064
Michael J. Soenen
c/o Youbet.com, Inc.
2600 West Olive Avenue, 5th Floor
Burbank, CA 91505
0
65,064





Pursuant to Section 3.3, please note below any exceptions to title over the
Owned Shares, including pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances or arrangements whatsoever
with respect to the ownership, transfer or other voting of the Owned Shares:


None.